 1
     Adam D. Smith, Esq.
 2   Nevada Bar No. 9690
     Craig A. Henderson, Esq.
 3   Nevada Bar No. 10077
     ADAM SMITH LAW
 4   2340 Paseo Del Prado, Suite D203
     Las Vegas, Nevada 89102
 5   T: (702) 929-2289
     F: (702) 960-4454
 6   adam@adamsmithlaw.com
     craig@adamsmithlaw.com
 7   Attorneys for Plaintiff
 8

 9                                       UNITED STATES DISTRICT COURT
10                                              DISTRICT OF NEVADA
11    WAYNE C. GOODRICH, individually,
                                                             Case No.: 3:18-cv-562
12                   Plaintiff,
                                                             STIPULATION AND ORDER TO
13            v.                                             EXTEND TIME FOR PLAINTIFF TO
                                                             RESPOND TO GARRISON PROPERTY
14    GARRISON PROPERTY AND CASUALTY                         AND CASUALTY COMPANY’S MOTION
      INSURANCE COMPANY dba USAA, a                          TO DISMISS PLAINTIFF’S SECOND,
15    foreign entity; DOES I-X; and ROE                      THIRD, AND FOURTH CAUSES OF
      CORPORATIONS XI-XX, inclusive,                         ACTION
16                                                           (First Request)
                      Defendants.
17

18          Plaintiff Wayne C. Goodrich and Defendant Garrison Property and Casualty Insurance

19   Company dba USAA, by and through their undersigned counsel of record, do hereby stipulate to

20   extend the time for Plaintiff to file his response to Garrison Property and Casualty Company’s Motion

21   to Dismiss Plaintiff’s Second, Third, and Fourth Cases of Action that was filed on December 3, 2018.

22   This is the parties’ first stipulation to extend the time for Plaintiff’s response to Defendant’s motion.

23   Plaintiff intends to respond to the motion and needs an additional week of time to do so.

24   …

25   …

26   …

27   …

28   …


                                                        1
 1          The parties, therefore, stipulate and agree that Plaintiff’s response to Garrison Property and
 2   Casualty Company’s Motion to Dismiss Plaintiff’s Second, Third, and Fourth Cases of Action shall
 3   be due for filing on December 24, 2018.
 4     ADAM SMITH LAW                                      LEWIS BRISBOIS BISGAARD & SMITH
 5
                                                           LLP

 6     /s/ Craig A. Henderson                              /s/ Priscilla L. O’Briant
       Adam D. Smith, Esq.                                 Robert W. Freeman, Esq.
 7     Nevada Bar No. 9690                                 Nevada Bar No. 3062
       Craig A. Hnderson, Esq.                             Priscilla L. O’Briant, Esq.
 8     Nevada Bar No. 10077
       2340 Paseo Del Prado, Suite D203                    Nevada Bar No. 10171
 9     Las Vegas, Nevada 89102                             6385 S. Rainbow Blvd., Ste. 600
       Attorneys for Plaintiff                             Las Vegas, Nevada 89118
10                                                         Attorneys for Defendant

11

12
                                                           IT IS SO ORDERED:
13

14                                                         ___________________________________
                                                           UNITED STATES DISTRICT JUDGE
15
                                                                   December 17, 2018
                                                           DATED: ___________________________
16

17

18

19

20

21

22

23

24

25

26

27

28



                                                      2
